Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed polysiloxane-urethane copolymer is defined in terms of a weight contribution of the siloxane segments and the “urethane segments”.  Whereas it seems fairly straightforward that the siloxane segments alludes to a polydiorganosiloxane chain (assumes linear polymer), the manner in which a urethane segment is defined is not so clear.  For instance, one reference of interest depicts a favored permutation of an acrylic/acrylamide-terminated polysiloxane-polyurethane derived from a carbinol-terminated polysiloxane, a polyisocyanate, a small molecule polyol, and an acrylic/acrylamide compound as follows:


    PNG
    media_image1.png
    223
    810
    media_image1.png
    Greyscale

It is not clear what structural attributes within this formula would be regarded as urethane segments?  Are they, for instance, confined to the -NC(=O)O- moieties only, or is the residue R10 factored in?  Perhaps “urethane segment” includes anything that is not a polydiorganosiloxane chain and, therefore, includes attributes contributed by the diiosocyanate and the organic polyol.  Clarification is needed.
	Concerning claim 4, the meaning of a “A plurality of” is not understood.  This phrase would seem to indicate that the stated condition that follows does not apply to entirety of the terminally-functionalized polysiloxane-urethane (co)polymer.  Assuming that Applicant had intended that this limitation describe the entirety of the polymer component, it is suggested that they remove both recitations of the word “plurality”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al., U.S. Patent Application Publication No. 2008/0128930.
	See paragraph [0101] where there is described the reaction of a carbinol-terminated polydimethylsiloxane (mw 4,000) and isophorone diisocyanate in a 6:5 ratio thus yielding an isocyanate-terminated polysiloxane-urethane copolymer and endcapping of the same with HEMA.  The structural attributes that comprise the “urethane segments” are not yet known but it is presumed for the purpose of evaluating the claims against the prior art that they are the portions of the copolymer derived from the diisocyanate.  The molecular weight of six equivalents of isophorone diisocyanate (mw = 222.3) is 1333.8 and that contributed by 5 equivalents of the polysiloxane reactant would weight 20,000 thus the latter makes up 20,000/21,333.8 (100) = 93.7% of the total and the urethane “segments” 6.3% (the molecular weight of HEMA as a fraction of the total being not quite negligible.  
Claims 1, 6, 9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler et al., U.S. Patent Application Publication No. 2004/0087752.
	See paragraph [0084] where a carbinol-terminated polydimethylsiloxane (Mn = 5600) is reacted with hexamethylene diisocyanate and isocyanatopropyltrimethoxysilane to furnish a telechelic trimethoxysilyl-terminated polydimethylsiloxane-urethane copolymer having a number average molecular weight consistent with that set forth in claim 9.  Concerning claim 19, it is clear from the description that the hydroxyl groups contributed by the silicone macromonomer are available in excess relative to the isocyanate groups provided by the diisocyanate insofar as their product must be hydroxyl-terminated in order to be reacted with the isocyanate-functional alkoxysilane compound.
	As for claim 2, the siloxane macromer and diisocyanate form alternating units in the copolymer and so the weight fractions of each can be calculated based on the relative contributions of one siloxane monomer and one diisocyanate to their total combined weight.  (Again, it is being assumed that urethane segments are those portions of the copolymer derived from the diisocyanate.)  The siloxane macromer weighs 5600 and the hexamethylenediisocyanate weighs 168.2.  Hence, their relative weight contributions are 5600/5768.2 (100) = 97.1% and 2.9 wt.% respectively.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9, 10, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, and 10-13 respectively of copending Application No. 15/929,728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant- and copending claims 1 overlap in scope where the polysiloxane-urethane polymer features terminal (meth)acrylate groups.  The remaining dependent claims mirror each other in scope and therefore further limit claims 1 in exactly the same way.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 3-4, 7-8, 11-12, and 17-18  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
U.S. 8,119,753 also represents a foundation for rejection- see column 7 and the accompanying description of formula H- but to the extent that it renders unpatentable no more than what is already rejected by the art cited supra, no formal statement of rejection over this disclosure will be proffered here.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 17, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765